         Case: 3:20-cv-00343-bbc Document #: 6 Filed: 04/27/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

STANLEY J. MADAY, JR.,

        Petitioner,
                                                             Case No. 20-cv-343-bbc
   v.

BRENT FLUKE AND KEVIN CARR,

        Respondents.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

Stanley J. Maday, Jr.’s petition and dismissing this case.




        /s/                                                        4/27/2020
        Peter Oppeneer, Clerk of Court                                Date
